  Case 3:20-cv-00290-NJR Document 8 Filed 05/08/20 Page 1 of 6 Page ID #48



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS


 ANTHONY WILLIAMS,                                     )
                                                       )
                 Plaintiff,                            )
                                                       )
 vs.                                                   )        Case No. 20-cv-290-NJR
                                                       )
                                                       )
 WARDEN THOMPSON, PERCY MYERS,                         )
 ROB JEFFREYS, NURSE BILLIE,                           )
 JOHN/JANE DOE #1 (MEDICAL                             )
 DIRECTOR), TRAVIS BAYLER,                             )
 JOHN/JANE DOE #2 (TRANSFER                            )
 COORDINATOR), and WEXFORD                             )
 HEALTH SERVICES,                                      )
                                                       )
               Defendants.                             )

                              MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Anthony Williams, an inmate of the Illinois Department of Corrections (“IDOC”) who

is currently incarcerated at Menard Correctional Center, brings this action pursuant to 42 U.S.C. § 1983

for deprivations of his constitutional rights while at Pinckneyville Correctional Center

(“Pinckneyville”). In the Complaint, Plaintiff alleges Defendants were deliberately indifferent in

treating his ear after surgery. He asserts claims under the Eighth Amendment and seeks monetary

damages.

       This case is now before the Court for preliminary review of the Complaint pursuant to 28

U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to filter out

non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is legally frivolous,

malicious, fails to state a claim upon which relief may be granted, or asks for money damages from a

defendant who by law is immune from such relief must be dismissed. 28 U.S.C. § 1915A(b).




                                                   1
  Case 3:20-cv-00290-NJR Document 8 Filed 05/08/20 Page 2 of 6 Page ID #49



                                            The Complaint

        Plaintiff makes the following allegations in the Complaint: On August 14, 2019, Plaintiff had

surgery on his left ear and the surgeon informed him that he would have to return in ten days to have

the stitches removed (Doc. 1, p. 9). Dr. Myers and John Doe #1 Medical Director failed to follow that

order for a follow-up. Wexford also failed to approve his follow-up with the surgeon (Id. at pp. 11 and

13). As a result, Plaintiff developed an infection at the surgical site (Id. at p. 11). While cleaning

Plaintiff’s stitches, Nurse Billie broke some of the stitches (Id. at p. 10). She did not provide him with

any care for the wound, and although she said she would refer him to Dr. Myers, Plaintiff never saw

Dr. Myers (Id. at pp. 10 and 12).

        On September 4, 2019, Plaintiff was transferred to Illinois River Correctional Center for a court

hearing and was informed by staff there that he should not have been transferred due to his medical

hold and infected wound (Id. at p. 10). Plaintiff alleges that Rob Jeffreys, Warden Thompson, and John

Doe #2 Transfer Coordinator were deliberately indifferent in transferring Plaintiff despite his medical

hold and infection (Id. at p. 12). The transfer also caused a delay in his follow-up appointment (Id.).

Plaintiff wrote grievances about his care, but the grievances were denied by Travis Bayler and Rob

Jeffreys (Id. at pp. 11-12). On September 12, 2019, Plaintiff finally saw the surgeon and learned that

he had developed a staph infection in the wound (Id. at p. 10).

                                               Discussion

        Based on the allegations in the Complaint, the Court finds it convenient to divide the pro se

action into the following two counts:

        Count 1:        Percy Myers, Rob Jeffreys, Nurse Billie, John/Jane Doe #1 Medical
                        Director, Travis Bayler, and Wexford Health Services were
                        deliberately indifferent under the Eighth Amendment in treating
                        Plaintiff’s ear after surgery.

        Count 2:        Warden Thompson, Rob Jeffreys, and John/Jane Doe #2 Transfer
                        Coordinator were deliberately indifferent under the Eighth
                        Amendment in transferring Plaintiff while on a medical hold.


                                                    2
    Case 3:20-cv-00290-NJR Document 8 Filed 05/08/20 Page 3 of 6 Page ID #50



The parties and the Court will use these designations in all future pleadings and orders, unless otherwise

directed by a judicial officer of this Court. Any other claim that is mentioned in the Complaint but

not addressed in this Order should be considered dismissed without prejudice as inadequately

pled under the Twombly pleading standard. 1

                                                   Count 1

        At this stage, Plaintiff states a viable claim for deliberate indifference against Percy Myers,

Nurse Billie, and John/Jane Doe #1 Medical Director. Estelle v. Gamble, 429 U.S. 97, 104 (1976);

Chatham v. Davis, 839 F.3d 679, 684 (7th Cir. 2016); Gomez v. Randle, 680 F.3d 859, 865 (7th Cir.

2012) (delay in treatment).

        To the extent that Plaintiff alleges that Wexford was deliberately indifferent in delaying his

follow-up appointment, Wexford cannot be liable on the basis of respondeat superior, or supervisory,

liability because it is not recognized under Section 1983. Shields v. Illinois Dep’t of Corr., 746 F.3d

782, 789 (7th Cir. 2014) (citing Iskander v. Village of Forest Park, 690 F.2d 126, 128 (7th Cir. 1982)).

Wexford will only be liable for deliberate indifference if an unconstitutional policy or practice of the

corporation caused the constitutional deprivation. Plaintiff fails to point to any policy or practice of

Wexford that resulted in a delay in his follow-up appointment. Instead, he alleges that they failed to

approve his appointment, which is not enough. The claim against Wexford is DISMISSED without

prejudice.

        Plaintiff also fails to state a claim against Travis Bayler and Rob Jeffreys. Plaintiff alleges that

they denied his grievances regarding his medical care. The denial or mishandling of a grievance does

not amount to a constitutional violation. Owens v. Hinsley, 635 F.3d 950, 953 (7th Cir. 2011) (“[T]he

alleged mishandling of [a prisoner’s] grievance by persons who otherwise did not cause or participate




1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which relief
can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                       3
    Case 3:20-cv-00290-NJR Document 8 Filed 05/08/20 Page 4 of 6 Page ID #51



in the underlying conduct states no claim.”); George v. Smith, 507 F.3d 605, 609-10 (7th Cir. 2007).

Because Plaintiff only alleges that they denied his grievances, the claim against them is also

DISMISSED without prejudice.

                                                  Count 2

        Plaintiff also states a claim for deliberate indifferent against Warden Thompson, Rob Jeffreys,

and John/Jane Doe #2 Transfer Coordinator. Estelle v. Gamble, 429 U.S. 97, 104 (1976); Chatham v.

Davis, 839 F.3d 679, 684 (7th Cir. 2016); Gomez v. Randle, 680 F.3d 859, 865 (7th Cir. 2012) (delay

in treatment).

                                                 John Does

        Rob Jeffreys, as current director of IDOC, also will remain in the case in his official capacity

for the purpose of responding to discovery (informal or formal) aimed at identifying the unknown

defendants. See Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 832 (7th Cir. 2009). Once the

names of the unknown defendants are discovered, Plaintiff must file a motion to substitute the newly

identified defendants in place of the generic designations in the case caption and throughout the

Complaint.

                                             Pending Motions

        As to Plaintiff’s motion for counsel (Doc. 3), Plaintiff states that he is unable to contact

attorneys because he does not have enough funds to purchase postage. Given the early stage of the

litigation, however, it is difficult to accurately evaluate the need for the assistance of counsel. See

Kadamovas v. Stevens, 706 F.3d 843, 845 (7th Cir. 2013) (“[U]ntil the defendants respond to the

complaint, the plaintiff’s need for assistance of counsel ... cannot be gauged.”). 2 Further, counsel is not

needed at this time because the defendants have not yet been served and a discovery schedule has not




2
 In evaluating the motion for counsel, the Court applies the factors discussed in Pruitt v. Mote, 503 F.3d 647,
654 (7th Cir. 2007), and related authority.

                                                      4
  Case 3:20-cv-00290-NJR Document 8 Filed 05/08/20 Page 5 of 6 Page ID #52



been entered. Thus, Plaintiff’s motion for counsel (Doc. 3) is DENIED without prejudice. Plaintiff

may renew his request for the recruitment of counsel at a later date.

                                             Disposition

        For the reasons stated above, Count 1 shall proceed against Percy Myers, Nurse Billie, and

John/Jane Doe #1 Medical Director, but is DISMISSED without prejudice as to Travis Bayler, Rob

Jeffreys, and Wexford Health Services. The Clerk is DIRECTED to TERMINATE Travis Bayler

and Wexford Health Services from the docket. Count 2 shall proceed against Warden Thompson, Rob

Jeffreys, and John/Jane Doe #2 Transfer Coordinator.

        The Clerk of Court shall prepare for Defendants Percy Myers, Nurse Billie, John/Jane Doe #1

Medical Director, Warden Thompson, Rob Jeffreys, and John/Jane Doe #2 Transfer Coordinator:

(1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver

of Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the Complaint, and

this Memorandum and Order to the defendants’ place of employment as identified by Plaintiff. If a

defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the Clerk within 30

days from the date the forms were sent, the Clerk shall take appropriate steps to effect formal service

on that defendant, and the Court will require that defendant to pay the full costs of formal service, to

the extent authorized by the Federal Rules of Civil Procedure. The Court DENIES as moot Plaintiff’s

motion to serve parties (Doc. 7).

        If a defendant can no longer be found at the work address provided by Plaintiff, the employer

shall furnish the Clerk with the defendant’s current work address, or, if not known, defendant’s last-

known address. This information shall be used only for sending the forms as directed above or for

formally effecting service. Any documentation of the address shall be retained only by the Clerk.

Address information shall not be maintained in the court file or disclosed by the Clerk.




                                                   5
  Case 3:20-cv-00290-NJR Document 8 Filed 05/08/20 Page 6 of 6 Page ID #53



        Defendants are ORDERED to timely file an appropriate responsive pleading to the Complaint

and shall not waive filing a reply pursuant to 42 U.S.C. Section 1997e(g). Pursuant to Administrative

Order No. 244, Defendants need only respond to the issues stated in this Merit Review Order.

        If judgment is rendered against Plaintiff, and the judgment includes the payment of costs under

Section 1915, Plaintiff will be required to pay the full amount of the costs, regardless of whether his

application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).

        Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not independently

investigate his whereabouts. This shall be done in writing and not later than 7 days after a transfer or

other change in address occurs. Failure to comply with this order will cause a delay in the transmission

of court documents and may result in dismissal of this action for want of prosecution. See Fed. R. Civ.

P. 41(b).

        IT IS SO ORDERED.

        DATED: 5/8/2020

                                                         ___________________________
                                                         NANCY J. ROSENSTENGEL
                                                         Chief U.S. District Judge


                                           Notice to Plaintiff

        The Court will take the necessary steps to notify the appropriate defendants of your lawsuit
and serve them with a copy of your complaint. After service has been achieved, the defendants will
enter their appearance and file an Answer to your Complaint. It will likely take at least 60 days from
the date of this Order to receive the defendants’ Answer, but it is entirely possible that it will take 90
days or more. When all the defendants have filed Answers, the Court will enter a Scheduling Order
containing important information on deadlines, discovery, and procedures. Plaintiff is advised to wait
until counsel has appeared for the defendants before filing any motions, to give the defendants notice
and an opportunity to respond to those motions. Motions filed before defendants’ counsel has filed an
appearance will generally be denied as premature. Plaintiff need not submit any evidence to the
Court at this time, unless specifically directed to do so.




                                                    6
